Gilbert, J.
(dissenting):
The only questions presented relate to the defendant’s counterclaim. The plaintiff promised to pay the defendant’s intestate the money which he had received from the latter, in case such money could not be collected from the representatives of Taylor. That is a conditional promise. It is not in form a guaranty, but in legal effect the liability of the plaintiff is the same as if he had guaranteed the collection of the demand against Taylor’s executors. Counsel for both parties have so treated the contract. It became, therefore, a condition precedent to a right of action on that promise, that all proper legal remedies against Taylor’s executors, to collect the demand against them, should have been prosecuted with due and reasonable diligence, and that such remedies had been ineffectual. Evidence m pais, that such proceedings would have been useless, it seems, does not excuse the omission of them. (Craig v. Parkis, 40 N. Y., 181; McMurray v. Noyes, 72 id., 523; Northern Ins. Co. v. Wright, 76 id., 446.) In Newell v. Fowler (23 Barb., 628) the rule above stated was applied, although the principal debtor had died. The court held the guarantor discharged, because the remedies against the principal debtor a/nd his estate had not been exhausted. In the case before us, the demand, the collection of which was guaranteed, was one against executors. It was assigned to the defendant in January, 1871. He caused it to be presented to the executors, and it was allowed by them. No other step toward thé collection of the demand appears to have been taken until after March, 1876, when the defendant received as his distributive share of Taylor’s estate a sum amounting to twenty-five per cent only of the amount of his demand, and it appears that other creditors of the same class were paid in the same ratio. *172Perhaps it was not necessary to prosecute a suit to judgment against the executors and obtain the return of an execution tbereon unsatisfied. Assuming that such acts were not essential, it certainly was incumbent upon the plaintiff to use diligence to compel an accounting by the executors of Taylor, and a due administration of the assets belonging to his estate. The evidence tends to show that the amount of such assets exceeded $250,000, but it does not show satisfactorily in what manner those assets were disposed of. Witnesses speak of a receivership in this court in administering which from $150,000 to $200,000 were absorbed in expenses of litigation. But that loose kind of testimony is unavailing to show that the demand against the executors could not have been collected. That fact could have been legally established only by recourse to the means provided by law for enforcing the payment by the executors of the demand due from the deceased debtor.
The order and judgment should be reversed and a new trial granted, with costs to abide the event.
Order setting aside verdict, and judgment, affirmed with costs.